FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

PHILIP THORMAN, and the class of        
similarly situated persons who
worked aboard the factory trawlers
managed by the in personam
defendants,
                 Plaintiff-Appellant,
                  v.
AMERICAN SEAFOODS COMPANY;
AMERICAN SEAFOODS COMPANY
LLC, In Personam; OCEAN ROVER                No. 03-36012
F/T; AMERICAN TRIUMPH F/T;
NORTHERN EAGLE F/T; NORTHERN                   D.C. No.
                                            CV-01-01684-TSZ
HAWK F/T; NORTHERN JAEGER F/T;
                                               OPINION
AMERICAN DYNASTY F/T; AMERICAN
EXPRESS F/T; VICTORIA ANN F/V;
CHRISTINA ANN F/T; KATIE ANN
F/T; PACIFIC SCOUT F/V, and other
vessels managed by the in
personam defendants, their
engines, tackle, equipment,
appurtenances, freights, and cargo,
In Rem,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
          for the Western District of Washington
         Thomas S. Zilly, District Judge, Presiding

                   Argued and Submitted
             June 7, 2005—Seattle, Washington

                  Filed September 1, 2005

                            12057
12058       THORMAN v. AMERICAN SEAFOODS CO.
    Before: Warren J. Ferguson, Robert R. Beezer, and
         M. Margaret McKeown, Circuit Judges.

             Opinion by Judge McKeown;
            Concurrence by Judge Ferguson
12060       THORMAN v. AMERICAN SEAFOODS CO.


                      COUNSEL

Bradley H. Bagshaw, Helsell Fetterman LLP, Seattle, Wash-
ington, for the plaintiff-appellant.
              THORMAN v. AMERICAN SEAFOODS CO.            12061
Jay H. Zulauf, Hall Zanzig Zulauf Clafin McEachern, Seattle,
Washington; J. David Stahl, Christopher S. McNulty, and
Christopher T. Wion, Mundt MacGregor LLP, Seattle, Wash-
ington, for the defendants-appellees.


                          OPINION

McKEOWN, Circuit Judge:

   Philip Thorman, on behalf of a class of similarly situated
crew members, appeals the district court’s grant of summary
judgment in favor of American Seafoods Company and
American Seafoods Company LLC (in personam defendants)
as well as various vessels owned by these companies (in rem
defendants) (the defendants collectively, “American Sea-
foods”). The district court concluded that Thorman’s claims
were time-barred because the contractual six-month limit on
disputes had expired. We agree and affirm the district court’s
summary judgment order.

   Crucial to our decision is that the merits of Thorman’s
claims are not before us. Instead, we are faced with the
threshold issue of whether Thorman has overcome the six-
month time-bar to his claims. To surmount this preliminary
hurdle, he must establish either fraudulent concealment,
which requires proof of “affirmative conduct upon the part of
[American Seafoods] which would, under the circumstances
of the case, lead a reasonable person to believe that he did not
have a claim for relief,” Volk v. D.A. Davidson & Co., 816
F.2d 1406, 1415 (9th Cir. 1987) (quoting Gibson v. United
States, 781 F.2d 1334, 1345 (9th Cir. 1986)), or that Ameri-
can Seafoods owed him a fiduciary duty, as passive conceal-
ment is insufficient for a court to grant equitable tolling
“unless the defendant had a fiduciary duty to disclose infor-
mation to the plaintiff.” Conmar Corp. v. Mitsui & Co.
(U.S.A.), 858 F.2d 499, 505 (9th Cir. 1988). We hold that, as
12062           THORMAN v. AMERICAN SEAFOODS CO.
a matter of law, Thorman has failed to establish that Ameri-
can Seafoods engaged in affirmative conduct to conceal the
underlying claims. Nor does our precedent support the impo-
sition of a fiduciary duty on American Seafoods to disclose its
precise methods for estimating the value of the catch.

            FACTUAL AND PROCEDURAL BACKGROUND

   Thorman worked as an on-board fish processor for Ameri-
can Seafoods for several seasons between 1996 and 2000.1
Under the crew member agreements executed for each trip,
American Seafoods agreed to calculate Thorman’s wages
based on the quantity and value of the catch, a common com-
pensation method in the fishing industry. See, e.g., TCW Spe-
cial Credits v. Chloe Z Fishing Co., 129 F.3d 1330, 1331 (9th
Cir. 1997) (explaining that it is typical to compensate crew
members by multiplying their rate, which is based on “rank,
job classification, duties and ability,” by the amount of fish
caught). After each trip, American Seafoods mailed Thorman
a paycheck along with a settlement sheet that listed how the
earnings had been calculated based on the contractual for-
mula.

   Thorman’s claims hinge on the way in which American
Seafoods estimated the value of the catch. Under the con-
tracts, wages were based on American Seafoods’ preseason
estimate of the sale prices rather than the post-season prices
that the catch actually fetched. American Seafoods multiplied
this predetermined estimate—termed in the contracts as the
“posted sales price” or “posted price” of fish products—by
each crew member’s share to determine individual compensa-
  1
    Claims arising out of Thorman’s last season were decided in Flores v.
American Seafoods Co., 335 F.3d 904 (9th Cir. 2003), in which Thorman
was a class member. Unlike the present action, the Flores plaintiffs initi-
ated their claims “soon after returning to Seattle from the Bering Sea,” id.
at 909, and thus they were not faced with the threshold time-bar hurdle at
issue here.
               THORMAN v. AMERICAN SEAFOODS CO.                 12063
tion for the trip. Thorman argues that American Seafoods did
not implement the contracts in good faith because it underesti-
mated the gross prices it expected to receive from selling the
fish and reduced those estimates by excessive deductions for
sale costs.

   American Seafoods used two slightly different, but substan-
tially similar, compensation clauses during the period at issue:
The form used prior to the 1999 pollock B season (“Old Con-
tract”) and the form used commencing with the 1999 pollock
B season (“New Contract”).

  The Old Contract provides, in part, as follows:

      [American Seafoods] shall pay Crew Member a pro-
      duction share. The total production share earned by
      Crew Member shall be calculated by multiplying the
      production share of __[2] by the posted sales price of
      fish product(s) processed aboard the vessel. . . .
      Crew Member understands that the posted prices
      upon which compensation is based, is set at the sole
      discretion of the Company. Actual final sales prices
      may be greater or less than stated in the posted price
      but will not alter or affect Crew Member’s settle-
      ment for the trip at any time.

   The basic compensation scheme did not change under the
New Contract, but American Seafoods revised the compensa-
tion clause to read as follows:

      4.1 . . . Crew Member shall be paid __ share(s) for
      each trip completed. . . .

      4.2 The value of one share is calculated by totaling
      the number of assigned shares of all the Crew Mem-
  2
   American Seafoods filled in this blank in the form contract with the
production share assigned to the contracting crew member for the trip.
12064        THORMAN v. AMERICAN SEAFOODS CO.
    bers working at the start of the trip and dividing that
    sum into the crewshare pool. The total number of
    assigned shares will be posted prior to the start of
    each trip. . . . The posted price for products produced
    on the vessels will be communicated to all vessels
    prior to the start of each trip. The prices posted are
    the company’s good faith estimate of the market
    price of products produced aboard the vessels with
    deductions taken for costs of product shipment,
    packaging supplies, additives and costs of fish pur-
    chases if applicable.

    4.3 Posted Prices are set at [American Seafoods’]
    sole discretion. Actual sales prices may be greater or
    less than the posted prices.

   Significantly, each contract included a “Time for Claims”
clause that limited claims arising out of the contract or the
employment relationship in general to six months after the
contract was completed or terminated. Although the final con-
tract at issue was completed in October 1999, Thorman did
not commence this lawsuit until October 2001—well past the
six-month limit set forth both in the contracts and by statute
for in rem wage claims brought by crew members aboard fish-
ing vessels. See 46 U.S.C. § 10602(a).

   Nonetheless, Thorman argues that the suit is timely because
it was brought within six months after American Seafoods
produced a Confidential Offering Memorandum in another
lawsuit, which he contends finally brought his claims to light.
The Offering Memorandum provides:

    [The compensation structure] pays crew employees
    based on the total production value of the vessel. In
    an effort to provide crew members with more cer-
    tainty of income, the value of the vessel is computed
    using expected market prices that the Company [i.e.,
    American Seafoods Group LLC] posts on the vessels
             THORMAN v. AMERICAN SEAFOODS CO.            12065
    prior to their departures. These prices are typically
    slightly lower than expectations since the Company
    ultimately assumes the burden of changing market
    conditions with respect to the effect of prices on
    crew compensation.

   In his complaint, Thorman claims, “Until April 20, 2001,
[the date on which the Offering Memorandum was produced,]
defendants fraudulently concealed from plaintiffs their policy
of low-balling crew prices, thereby preventing plaintiffs from
discovering the causes of action asserted here.”

   The district court granted American Seafoods’ motion for
summary judgment and dismissed Thorman’s claim as time-
barred. The court concluded that Thorman failed to establish
fraudulent concealment as a matter of law as to all claims.
Alternatively, the district court determined that Thorman’s
action under the New Contract was barred because he had
actual knowledge of the facts underlying his New Contract
claims prior to the release of the Offering Memorandum. The
court further held that American Seafoods did not owe Thor-
man a fiduciary duty to disclose the methodology for setting
estimated prices.

                          ANALYSIS

   We review the district court’s grant of summary judgment
de novo, “determin[ing] whether the evidence, viewed in a
light most favorable to the nonmoving party, presents any
genuine issues of material fact and whether the district court
correctly applied the law.” Seattle-First Nat’l Bank v. Con-
away, 98 F.3d 1195, 1196 (9th Cir. 1996) (quoting Warren v.
City of Carlsbad, 58 F.3d 439, 441 (9th Cir. 1995)). Typi-
cally, a district court’s decision on equitable tolling is “re-
viewed for an abuse of discretion, unless the facts are
undisputed, in which event the legal question is reviewed de
novo.” Santa Maria v. Pac. Bell, 202 F.3d 1170, 1175 (9th
Cir. 2000); see also Jones v. Blanas, 393 F.3d 918, 926 (9th
12066            THORMAN v. AMERICAN SEAFOODS CO.
Cir. 2004) (same). Here, de novo review is proper both
because this case reaches us on review from a grant of sum-
mary judgment and because the evidence on which Thorman
relies is undisputed.

I.    NO FRAUDULENT CONCEALMENT

   [1] Like other forms of equitable relief, fraudulent conceal-
ment applies to suits in admiralty. Cf. Vaughan v. Atkinson,
369 U.S. 527, 530 (1962) (“Equity is no stranger in admiralty;
admiralty courts are, indeed, authorized to grant equitable
relief.”). To establish fraudulent concealment,3 Thorman car-
ries the burden of proving that (1) American Seafoods “affir-
matively misled” him as to the operative facts that gave rise
to his claim, and (2) Thorman “had neither actual nor con-
structive knowledge” of these operative facts despite his dili-
gence in trying to uncover them. Conmar, 858 F.2d at 502.
Even viewing the facts in the light most favorable to Thor-
man, he fails to establish a genuine issue of material fact as
to whether American Seafoods affirmatively misled him such
that a reasonable person would believe that he did not have
a claim for relief. See id.

     [2] Thorman primarily relies on the settlement sheets for
   3
     Courts vary in their descriptions of the contours of this equitable doc-
trine and how it blends together with other forms of equitable relief. See,
e.g., Klehr v. A.O. Smith Corp., 521 U.S. 179, 194 (1997) (“[S]ome courts
have said [that the doctrine of fraudulent concealment] ‘equitably tolls’ the
running of a limitations period, while other courts have said it is a form
of ‘equitable estoppel.’ ”) (citations omitted). In this circuit, fraudulent
concealment and equitable estoppel are overlapping doctrines: “Equitable
estoppel . . . may come into play if the defendant takes active steps to pre-
vent the plaintiff from suing in time—a situation that the Seventh Circuit
terms fraudulent concealment.” Johnson v. Henderson, 314 F.3d 409, 414
(9th Cir. 2002) (internal quotation marks omitted); see also Santa Maria,
202 F.3d at 1178 (“[N]one of the supposed fraudulent concealments about
which Santa Maria complains warrants the application of equitable estop-
pel as a matter of law.”).
                THORMAN v. AMERICAN SEAFOODS CO.                   12067
evidence of active concealment within the six-month limit,4
claiming that use of the word “value” on the sheets falsely
represented that the company used market value to pay the
crew. The evidence does not support this reading. In fact,
American Seafoods disclosed to Thorman the terms under
which he was to be paid: Thorman’s contracts were clear on
their face that actual final sales prices may be higher or lower
than the prices posted on the ship and that the “posted prices”
were determined by American Seafoods in its “sole discre-
tion.” Thorman agreed in his deposition that he understood
American Seafoods was committed to calculating wages
based on the prices posted on the vessel during the voyage,
and American Seafoods used these prices. Further, Thorman
offers no evidence that American Seafoods made any repre-
sentations to him that the amounts under the “value” column
reflected the actual market value at the time of sale. Thor-
man’s notion that a precise fair market value, rather than an
estimated value, is the bellwether for the contracts finds no
support in the record.

   [3] Nor does testimony given in prior litigation constitute
“affirmative conduct upon the part of [American Seafoods]
which would, under the circumstances of the case, lead a rea-
sonable person to believe that he did not have a claim for
relief.” Rutledge v. Boston Woven Hose & Rubber Co., 576
F.2d 248, 250 (9th Cir. 1978). Significantly, Thorman points
to the testimony of Chris McReynolds, a vice president for
American Seafoods. That testimony from a prior lawsuit did
not take place until April 30, 1999—well past the six-month
claim period for all trips at issue except the final one. Turning
to the substance of his testimony, McReynolds stated that
  4
    Although Thorman focuses on the contractual six-month bar, the doc-
trine of fraudulent concealment equally applies to the statutory six-month
bar under 46 U.S.C. § 10602 because the doctrine “is read into every fed-
eral statute of limitation.” See Fed. Election Comm’n v. Williams, 104
F.3d 237, 240 (9th Cir. 1996) (quoting Holmberg v. Armbrecht, 327 U.S.
392, 397 (1946)).
12068         THORMAN v. AMERICAN SEAFOODS CO.
prior to each season, “I look into my crystal ball, take a look
at what happened in the past, look at what the upcoming mar-
ket condition is, and then try to prepare what I think the mar-
ket price is going to be . . . .” He further explained that the
company tried to estimate prices “generally right”: “The mar-
ket goes up, market goes down: we all benefit or get penalized
one way or another.” These isolated, equivocal statements
made after the time limitation expired hardly create a genuine
issue of material fact that American Seafoods affirmatively
prevented Thorman from discovering claims arising out of the
final trip at issue. Indeed, McReynolds’s explanation is noth-
ing more than a recitation of the contract terms.

   Thorman’s reliance on the testimony of William R. Stokes,
president of an affiliate of American Seafoods, is similarly
misplaced. Taken in March 1998, the testimony has the poten-
tial to toll only claims arising out of Thorman’s last trip in
1997. Fatal to his claim, Thorman has not identified any state-
ments made in the deposition that are tantamount to conceal-
ment of his claims. Like McReynolds, Stokes simply
confirmed what was clear in the contract. More problematic
for Thorman is the requirement to “establish that [his] failure
to have notice of [his] claim was the result of affirmative con-
duct by the defendant.” Conmar, 858 F.2d at 505 (emphasis
added). Although Stokes’s employer was an affiliate of Amer-
ican Seafoods, at the time of the deposition, Stokes was not
employed by American Seafoods. Nor was Stokes testifying
on behalf of American Seafoods, which was not even a party
to the litigation. In light of this tangential connection to
American Seafoods, Stokes’s testimony cannot serve as affir-
mative conduct on the part of American Seafoods for pur-
poses of the fraudulent concealment analysis.

   [4] Finally, Thorman’s contention that American Seafoods
made no effort to describe how it set posted prices and kept
secret its actual sales prices and costs does not rescue his
fraudulent concealment claim because the defendants’ “si-
lence or passive conduct does not constitute fraudulent con-
              THORMAN v. AMERICAN SEAFOODS CO.             12069
cealment.” Volk, 816 F.2d at 1416; see also Leong v. Potter,
347 F.3d 1117, 1123 (9th Cir. 2003) (“Equitable estoppel
focuses on the defendant’s wrongful actions preventing the
plaintiff from asserting his claim.”); Grimmett v. Brown, 75
F.3d 506, 514 (9th Cir. 1996) (“The doctrine of fraudulent
concealment is invoked only if the plaintiff both pleads and
proves that the defendant actively misled her . . . .” ). Merely
keeping someone in the dark is not the same as affirmatively
misleading him. Cf. Santa Maria, 202 F.3d at 1176
(“Equitable estoppel focuses primarily on the actions taken by
the defendant in preventing a plaintiff from filing suit . . . .”)

   Indeed, Thorman’s fraudulent concealment claim is all the
more curious because he acknowledged that he understood his
compensation was not determined by the catch’s market
value. And, when asked at his deposition whether anyone at
American Seafoods made any representations to him that it
used its best estimates of the fair market value in setting
posted prices, Thorman replied, “No.” Cf. Volk, 816 F.2d at
1416 (“Appellants do not present any facts indicating an affir-
mative effort on the part of any appellee to mislead them or
to conceal the fraud.”). Thorman further stated his under-
standing that, under the contracts, he needed to bring any
claims within six months of the end of the employment period
at issue.

   [5] We therefore agree with the district court that the settle-
ment sheets and testimony given in prior litigation do not con-
stitute “affirmative conduct upon the part of [American
Seafoods] which would, under the circumstances of the case,
lead a reasonable person to believe that he did not have a
claim for relief.” Id. at 1415 (quoting Gibson, 781 F.2d at
1345). Having failed to satisfy this critical component of his
claim, Thorman has not established fraudulent concealment as
a matter of law. We need not reach the issue whether Thor-
man’s claims also fail because he did not establish that he
“had neither actual nor constructive knowledge of the facts
12070         THORMAN v. AMERICAN SEAFOODS CO.
giving rise to [his] claim despite [his] diligence in trying to
uncover those facts.” Conmar, 858 F.2d at 502.

II.   NO FIDUCIARY DUTY

   [6] The principle that passive concealment is insufficient
for a court to grant equitable tolling under the doctrine of
fraudulent concealment bears one caveat—“unless the defen-
dant had a fiduciary duty to disclose information to the plain-
tiff.” Id. at 505; see also Rutledge, 576 F.2d at 250 (“Silence
or passive conduct of the defendant is not deemed fraudulent,
unless the relationship of the parties imposes a duty upon the
defendant to make disclosure.”). Thus, presuming without
deciding that the facts here support passive concealment,
Thorman can prevail only if American Seafoods owed him a
fiduciary duty to disclose its internal pricing/accounting meth-
odologies.

   Despite a “long line of cases that describe seamen as
‘wards of the court’ needing special protections from poten-
tially overreaching ship owners,” Fuller v. Golden Age Fish-
eries, 14 F.3d 1405, 1408 (9th Cir. 1994), the scope of these
special protections is not unlimited and nothing supports
Thorman’s effort to invoke a fiduciary duty that requires
American Seafoods to disclose its specific pricing methodol-
ogy.

   [7] Notably, we reserve our highest scrutiny for agreements
under which a seaman releases the vessel owner of liability
because of the understandable concern that such releases may
leave the seamen devoid of legal redress. As the Supreme
Court explained in a case involving a seaman’s release, “The
analogy . . . between seamen’s contracts and those of fidu-
ciaries and beneficiaries remains, under the prevailing rule
treating seamen as wards of admiralty, a close one.” Garrett
v. Moore-McCormack Co., 317 U.S. 239, 247 (1942). In Gar-
rett, the seaman released the shipowner of all responsibility
after he was injured by a blow from the ship’s hatch cover
              THORMAN v. AMERICAN SEAFOODS CO.             12071
while at sea. Id. at 240-41. Questioning the conditions under
which the release was given, the Court held that “the burden
is upon one who sets up a seaman’s release to show that it
was executed freely, without deception or coercion, and that
it was made by the seaman with full understanding of his
rights.” Id. at 248. Following this lead, courts have applied
heightened scrutiny to cases involving seamen’s releases. See,
e.g., Orsini v. O/S Seabrooke O.N., 247 F.3d 953, 958-59 (9th
Cir. 2001) (“Applicable law requires that we scrutinize the
validity of a seaman’s release under principles of admiralty
law analogous to the duty owed by a fiduciary to a beneficiary
. . . .”). But see Resner v. Arctic Orion Fisheries, 83 F.3d 271,
274 (9th Cir. 1996) (explaining in a seaman’s release case that
“Arctic Orion was not obliged to explain the merits of [Res-
ner’s] claim to him or to send him to a lawyer”).

   [8] Courts have also recognized the perils of working
aboard ships: “The physical conditions under which the sea-
man labors are extremely hazardous. He works on an unstable
and often slippery surface, subject to extreme sea and weather
conditions.” Cal. Home Brands, Inc. v. Ferreira, 871 F.2d
830, 837 (9th Cir. 1989). And, in light of these perils, Con-
gress created for seamen a statutory right of action for negli-
gence against employers. See id. at 833 (noting passage of the
Jones Act, 46 U.S.C. § 688, in 1920). Courts have described
the “peculiar conditions” of seamen’s employment as the
basis for such “extraordinary remedies being made available
to those who accept this calling.” Perkins v. Am. Elec. Power
Fuel Supply, Inc., 246 F.3d 593, 597-98 (6th Cir. 2001) (cit-
ing Paul v. United States, 205 F.2d 38, 42 (3rd Cir. 1953));
see also Chandris, Inc. v. Latsis, 515 U.S. 347, 354-55 (1995)
(explaining that the legal regime governing maritime injuries
grew out of concerns that seamen “are by the peculiarity of
their lives liable to sudden sickness from change of climate,
exposure to perils, and exhausting labour”) (quoting Harden
v. Gordon, 11 F. Cas. 480, 485, 483 (No. 6,047) (CC Me.
1823)). The threats to a seaman’s well-being extend beyond
the natural perils of working on the high seas to include “the
12072         THORMAN v. AMERICAN SEAFOODS CO.
rigorous discipline of the sea” under which “complaints to
superior officers of unsafe working conditions not infre-
quently provoke harsh treatment.” Socony-Vacuum Oil Co. v.
Smith, 305 U.S. 424, 430 (1939). In short, “seamen are the
wards of the admiralty . . . because of the special circum-
stances attending their calling.” Id. at 431.

   Here, we are not faced with a release or other claim arising
from a physical injury or the perils of the sea, but rather an
employment contract with economic terms that Thorman was
free to accept or reject. Thorman argues that “[t]here is no
basis for retreating from the Garrett court’s holding that sea-
men are owed a fiduciary-like duty by their employers.” Quite
the opposite of “retreating,” Thorman asks us to expand Gar-
rett not only to encompass a full-blown fiduciary relationship
—as opposed to “fiduciary-like”—but also to envelop aspects
of the seaman-vessel owner relationship far beyond the
release context. Under Thorman’s theory, vessel owners
would be required to open their financial records to the sea-
men and offer up a market and accounting analysis that would
amount to a mini-Securities and Exchange Commission filing.

   [9] We do not read the “wards of the vessel” doctrine as
extending to detailed financial disclosure under the employ-
ment contract, particularly where, as here, the “posted price”
is disclosed, it is acknowledged that the “posted price” may
be higher or lower than the contract price, and the employer
undertakes a contractual obligation to make a “good faith esti-
mate” of market value. Put simply, no precedent supports
Thorman’s effort to expand a seaman’s rights in a release or
injury case to a fiduciary relationship that imposes an affirma-
tive burden on maritime employers to explain their precise
compensation methodology or to disclose their financial cal-
culations of “posted prices” versus market value of the catch.

   Nor does precedent from the greater employment law con-
text support Thorman’s argument, although we certainly rec-
ognize that seamen are no ordinary employees. Cf. 19 Richard
              THORMAN v. AMERICAN SEAFOODS CO.             12073
A. Lord, Williston on Contracts § 54.18 (4th ed. 2003)
(explaining that employers owe employees “two basic
duties”: (1) compensation in accordance with their agreement
and indemnification for certain losses and (2) a safe work-
place). Instead, fiduciary duties in the employer-employee
relationship are limited to discrete, well-defined obligations.
We have held, for example, that an employer acts in a fidu-
ciary capacity when so required by federal law. See, e.g., Bins
v. Exxon Co., U.S.A., 220 F.3d 1042, 1047-48 (9th Cir. 2000)
(en banc) (discussing fiduciary duties under the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001,
et seq.). And, in certain circumstances, fiduciary-like duties
run in the opposite direction with, for instance, the employee
owing a duty of loyalty to the employer. See, e.g., Eckard
Brandes, Inc. v. Riley, 338 F.3d 1082, 1085 (9th Cir. 2003)
(“It is clear under Hawaii law that employees owe their
employer a duty of loyalty.”). Thorman does not cite, nor
have we uncovered, any precedent requiring vessel owners to
detail their internal wage calculations to employees especially
where, as is the case here, the employee has never asked and
the confines of the calculated wages are set out in a contract.

   Given the centuries of admiralty cases—including numer-
ous cases involving seamen’s wage claims, see, e.g., Oliver v.
Alexander, 31 U.S. 143, 145 (1832) (“The present is a case of
seamen’s wages, in which there is necessarily a several and
distinct contract with each seaman, for the voyage, at his own
rate of wages . . . .”); Putnam v. Lower, 236 F.2d 561, 570
(9th Cir. 1956) (“The jurisdiction of courts of admiralty over
the wage claims of seamen is anciently established.”)—the
dearth of cases supporting Thorman’s call for a newly minted
fiduciary duty is telling. Unlike with trustee-beneficiary, see,
e.g., N.L.R.B. v. Amax Coal Co., 453 U.S. 322, 329 (1981)
(“[A] trustee bears an unwavering duty of complete loyalty to
the beneficiary of the trust, to the exclusion of the interests of
all other parties . . . .”), corporation-shareholder, see, e.g.,
United States v. Rodrigues, 229 F.3d 842, 846 (9th Cir. 2000)
(“[A] corporate fiduciary, such as a director, officer, or con-
12074         THORMAN v. AMERICAN SEAFOODS CO.
trolling shareholder, may not usurp the corporation’s business
opportunities without proper consent.”), and other typical
fiduciary relationships in which there are countless cases dis-
cussing the duties imposed by common law, there is a legal
black hole with regard to any requirement that maritime
employers disclose their precise compensation methodology
to seamen.

   Finally, we view as significant the fact that both the courts
and Congress have recognized time limits on seamen’s wage
claims and that Congress has set up a statutory scheme to pro-
tect seamen through written contracts. See Fuller, 14 F.3d at
1409 (upholding six-month limits on claims in similar fishing
contracts and noting that the limitation period “was not unfair
or unreasonable.”); 46 U.S.C. § 10602(a) (six-month limita-
tion on in rem actions). As we have explained, “the statutory
scheme [requiring written contracts for fishermen] also bene-
fits the vigilant employer. A fishing vessel that complies with
the statutory requirements is protected by a six-month statute
of limitations on in rem claims. This benefit is the quid pro
quo for giving the seafarer a written contract.” Harper v. U.S.
Seafoods LP, 278 F.3d 971, 977 (9th Cir. 2002) (internal cita-
tions omitted). Congress further legislated that when an in
rem action is brought, the “[vessel] owner shall produce an
accounting of the sale and division of proceeds under the
[fisherman’s wage] agreement.” 46 U.S.C. § 10602(b)(1).
This accounting requirement is not an implied affirmative
duty owed to seamen, but rather a statutory remedy that must
be requested by a seaman as part of a legal action. Our deci-
sion today does nothing to undermine these statutory and con-
tractual claims against the vessel or its owner, nor do we in
any way dilute the well-established duties owed to seamen as
“wards of admiralty.”

  [10] Considering these bounds placed on the solicitude
owed by courts to seamen, we decline to impose an unprece-
dented fiduciary duty on vessel owners to disclose their inter-
nal pricing/accounting methodologies. Nothing in our
              THORMAN v. AMERICAN SEAFOODS CO.            12075
precedent or the legislative scheme protecting seamen sup-
ports such an extension. Although we reject the imposition of
a fiduciary duty in this context, we underscore that vessel
owners remain bound by the general duty “to act in good faith
and to deal fairly in performing and enforcing the contrac-
t[s].” Flores, 335 F.3d at 913. Whether American Seafoods
did so here, however, goes to the merits of the case, not to the
threshold time-bar issue before us in this appeal.

   AFFIRMED. The seals on all briefs and excerpts of record
are REMOVED and RELEASED.



FERGUSON, Circuit Judge, concurring:

   I agree that Thorman’s claims are time-barred. He has nei-
ther proven fraudulent concealment nor established a fidu-
ciary duty on the part of American Seafoods. The result may
have been different if Thorman had adequately demonstrated
that American Seafoods overstated its sales expenses in bad
faith when it calculated the value of the fish the seamen
caught. While ship owners such as American Seafoods may
not owe a fiduciary duty to their seamen to disclose their
internal pricing methodologies, they certainly owe a duty “to
act in good faith and to deal fairly in performing and enforc-
ing contract[s].” Flores v. American Seafoods Co., 335 F.3d
904, 913 (9th Cir. 2003).